Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the original filing on 09/11/2020. Claims 1-11 are pending and have been considered below.


Information Disclosure Statement
3.	The information disclosure statement (IDS(s)) submitted on 09/11/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation - 35 USC § 112(f)
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “voice acquirer that acquires”, “command specifier that specifies”, “authority receiver that receives”, “authority granter that grants” in claims 1-9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-3, 5, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent Application Pub. No. US 20120203844 A1) in view of Waltermann (U.S. Patent Application Pub. No. US 20160094355 A1).

Claim 1: Wang teaches an information processing system, comprising: 
a registration processor (i.e. The electronic device 126 includes a microprocessor 706 that controls the overall operation of the electronic device 216; para. [0046]) that registers, in a storage (i.e. the presentation manager 128, presentation files 130, presentation related data 132, and user device data 134 are also stored within the non-volatile memory 708; para. [0048]), location information indicating a location where a meeting is held (i.e. Scheduling information 410 such as, but not limited to, data, time, and location information can also be included in the presentation related data 132; para. [0030]), identification information of a voice processing device installed at the location where the meeting is held (i.e. A predetermined set of applications that control basic device operations, including at least data and voice communication applications, is able to be installed on the electronic device 126 during manufacture; para. [0049]), and identification information of a terminal device of a participant participating in the meeting, in a mutually associated manner (i.e. The user device data 134 is a set of information associated with each user and/or user device 102, 104 that has sent presentation files and presentation related data to the wireless device 126; para. [0018]); 
a voice acquirer that acquires voice information via the voice processing device in the meeting (i.e. A predetermined set of applications that control basic device operations, including at least data and voice communication applications, is able to be installed on the electronic device 126 during manufacture; para. [0049]); 
an authority receiver that receives a grant request for an authority to execute the command specified by the command specifier; and an authority granter that grants the authority to a predetermined terminal device, based on the location information and the identification information of the terminal device stored in the storage, if the grant request is received by the authority receiver (i.e. the presentation manager 128, via the user device manager 136, analyzes the user device data 134 to identify the next user/device associated with the next presentation priority value. Using the example of FIG. 3, the presentation manager 128 determines that USER_2 is to be the next presenter and is associated with USER_DEVICE_2. Alternatively, the moderator/administrator can use the presentation interface 138 to select the next presenter. This selection is then sent to the wireless device 126 so the selected presenter can be given control of the presentation; para. [0037]).
Wang does not explicitly teach a command specifier that specifies a command for executing a predetermined process, based on the voice information acquired from the voice acquirer.
However, Waltermann teaches a voice acquirer that acquires voice information via the voice processing device in the meeting (i.e. the identification of a participant as a presenter may be accomplished using a recognition device (e.g., image capture device, audio capture device, biometric capture device, etc.); para. [0033]); a command specifier that specifies a command for executing a predetermined process, based on the voice information acquired from the voice acquirer (i.e. An embodiment may use a recognition device to capture an indication by a participant indicating which participant should be the presenter. For example, an embodiment may use a microphone to capture that a participant has said “John will present.” An embodiment may then identify that John has been identified as a new presenter; para. [0033]); an authority receiver that receives a grant request for an authority to execute the command specified by the command specifier; and an authority granter that grants the authority to a predetermined terminal device (i.e. if a second participant is identified as a new presenter, then an embodiment may automatically transfer the presentation device from the current presenter's information handling device to the new presenter's information handling device at 304. The transferring of the presentation device may include transferring all display and control capabilities to the new information handling device or may just include transferring control; para. [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Wang to include the feature of Waltermann. One would have been motivated to make this modification because provides a method of identifying a participant as a presenter and automatically transferring the presentation device to the information handling device associated with the identified participant, therefore, the meeting will proceed smoothly.

Claim 2: Wang and Waltermann teach the information processing system according to claim 1. Wang further teaches wherein the authority receiver receives the grant request from a first terminal device of a first participant, and the authority granter grants the authority to the first terminal device 48Attorney Docket No.: US82204if identification information of the first terminal device is associated with the location information (i.e. The presentation manager 128, at T11, then transfers presentation control to the next presenter. For example, the presentation manager 128, via the user device manager 136, analyzes the user device data 134 to identify the next user/device associated with the next presentation priority value. Using the example of FIG. 3, the presentation manager 128 determines that USER_2 is to be the next presenter and is associated with USER_DEVICE_2. Alternatively, the moderator/administrator can use the presentation interface 138 to select the next presenter. This selection is then sent to the wireless device 126 so the selected presenter can be given control of the presentation; para. [0037]).

Claim 3: Wang and Waltermann teach the information processing system according to claim 2. Wang further teaches wherein, in a case where the authority receiver receives the grant request from a second terminal device of a second participant in a state where the authority is granted to the first terminal device, the authority granter switches the grant target of the authority from the first terminal device to the second terminal device if identification information of the second terminal device is associated with the location information (i.e. The presentation manager 128, at T11, then transfers presentation control to the next presenter. For example, the presentation manager 128, via the user device manager 136, analyzes the user device data 134 to identify the next user/device associated with the next presentation priority value. Using the example of FIG. 3, the presentation manager 128 determines that USER_2 is to be the next presenter and is associated with USER_DEVICE_2. Alternatively, the moderator/administrator can use the presentation interface 138 to select the next presenter. This selection is then sent to the wireless device 126 so the selected presenter can be given control of the presentation; para. [0037]).

Claim 5: Wang and Waltermann teach the information processing system according to claim 1. Wang further teaches wherein the registration processor registers, in the storage, the identification information of the terminal device, based on login information input by the participant to the terminal device at the location where the meeting is held (i.e. FIG. 4 shows one example of presentation related data 132. In the example shown in FIG. 4, the presentation related data 132 is a calendar/meeting invitation that has been sent from one user to one or more other users for attending a presentation. In one example, this meeting invitation can be seen via email, instant messaging, SMS messaging, or the like and is stored locally on the user devices 102, 104; para. [0029]).

Claim 7: Wang and Waltermann teach the information processing system according to claim 1. Wang further teaches comprising: the terminal device; and a display device that is installed at the location where the meeting is held and that performs data communication with the terminal device (i.e. Presentation files 116, 118 are any type of files that comprise information to be displayed to an audience via a display device 124 such as a projector and/or a video display; para. [0016]), wherein the terminal device to which the authority is granted causes the display device to display predetermined display information, based on the command (i.e. One or more presentation actions associated with a presentation file 130, at 602, are received from the presenter user device 102. For example, the presenter associated with the presenter user device 104 can select commands such as "show presentation slide 1", "show next slide", "play animation", or the like from the presentation interface 138 and send these commands to the presentation manager 128. At least a portion (e.g., presentation slide 1) of the presentation file 130 corresponding to the current presenter and the one or more actions, at 604, is transmitted to at least one display device 124; para. [0043]).

Claim 10: Wang teaches an information processing method comprising one or more processing devices to execute: 
registering (i.e. The electronic device 126 includes a microprocessor 706 that controls the overall operation of the electronic device 216; para. [0046]), in a storage (i.e. the presentation manager 128, presentation files 130, presentation related data 132, and user device data 134 are also stored within the non-volatile memory 708; para. [0048]), location information indicating a location where a meeting is held (i.e. Scheduling information 410 such as, but not limited to, data, time, and location information can also be included in the presentation related data 132; para. [0030]), identification information of a voice processing device installed at the location where the meeting is held (i.e. A predetermined set of applications that control basic device operations, including at least data and voice communication applications, is able to be installed on the electronic device 126 during manufacture; para. [0049]), and identification information of a terminal device of a participant participating in the meeting, in a mutually associated manner (i.e. The user device data 134 is a set of information associated with each user and/or user device 102, 104 that has sent presentation files and presentation related data to the wireless device 126; para. [0018]); 
acquiring voice information via the voice processing device in the meeting (i.e. A predetermined set of applications that control basic device operations, including at least data and voice communication applications, is able to be installed on the electronic device 126 during manufacture; para. [0049]); 
receiving a grant request for an authority to execute the command specified; and granting the authority to a predetermined terminal device, based on the location information and the identification information of the terminal device stored in the storage, if the grant request is received (i.e. the presentation manager 128, via the user device manager 136, analyzes the user device data 134 to identify the next user/device associated with the next presentation priority value. Using the example of FIG. 3, the presentation manager 128 determines that USER_2 is to be the next presenter and is associated with USER_DEVICE_2. Alternatively, the moderator/administrator can use the presentation interface 138 to select the next presenter. This selection is then sent to the wireless device 126 so the selected presenter can be given control of the presentation; para. [0037]).
Wang does not explicitly teach specifying a command for executing a predetermined process based on the voice information acquired.
However, Waltermann teaches acquiring voice information via the voice processing device in the meeting (i.e. the identification of a participant as a presenter may be accomplished using a recognition device (e.g., image capture device, audio capture device, biometric capture device, etc.); para. [0033]); specifing a command for executing a predetermined process based on the voice information acquired (i.e. An embodiment may use a recognition device to capture an indication by a participant indicating which participant should be the presenter. For example, an embodiment may use a microphone to capture that a participant has said “John will present.” An embodiment may then identify that John has been identified as a new presenter; para. [0033]); receiving a grant request for an authority to execute the command specified; and granting the authority to a predetermined terminal device (i.e. if a second participant is identified as a new presenter, then an embodiment may automatically transfer the presentation device from the current presenter's information handling device to the new presenter's information handling device at 304. The transferring of the presentation device may include transferring all display and control capabilities to the new information handling device or may just include transferring control; para. [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Wang to include the feature of Waltermann. One would have been motivated to make this modification because provides a method of identifying a participant as a presenter and automatically transferring the presentation device to the information handling device associated with the identified participant, therefore, the meeting will proceed smoothly.

Claim 11: Wang teaches a non-transitory storage medium for storing an information processing program for causing one or more processing devices to execute: 
registering (i.e. The electronic device 126 includes a microprocessor 706 that controls the overall operation of the electronic device 216; para. [0046]), in a storage (i.e. the presentation manager 128, presentation files 130, presentation related data 132, and user device data 134 are also stored within the non-volatile memory 708; para. [0048]), location information indicating a location where a meeting is held (i.e. Scheduling information 410 such as, but not limited to, data, time, and location information can also be included in the presentation related data 132; para. [0030]), identification information of a voice processing device installed at the location where the meeting is held (i.e. A predetermined set of applications that control basic device operations, including at least data and voice communication applications, is able to be installed on the electronic device 126 during manufacture; para. [0049]), and identification information of a terminal device of a participant participating in the meeting, in a mutually associated manner (i.e. The user device data 134 is a set of information associated with each user and/or user device 102, 104 that has sent presentation files and presentation related data to the wireless device 126; para. [0018]); 
acquiring voice information via the voice processing device in the meeting (i.e. A predetermined set of applications that control basic device operations, including at least data and voice communication applications, is able to be installed on the electronic device 126 during manufacture; para. [0049]); 
receiving a grant request for an authority to execute the command specified; and granting the authority to a predetermined terminal device, based on the location information and the identification information of the terminal device stored in the storage, if the grant request is received (i.e. the presentation manager 128, via the user device manager 136, analyzes the user device data 134 to identify the next user/device associated with the next presentation priority value. Using the example of FIG. 3, the presentation manager 128 determines that USER_2 is to be the next presenter and is associated with USER_DEVICE_2. Alternatively, the moderator/administrator can use the presentation interface 138 to select the next presenter. This selection is then sent to the wireless device 126 so the selected presenter can be given control of the presentation; para. [0037]).
Wang does not explicitly teach specifying a command for executing a predetermined process based on the voice information acquired.
However, Waltermann teaches acquiring voice information via the voice processing device in the meeting (i.e. the identification of a participant as a presenter may be accomplished using a recognition device (e.g., image capture device, audio capture device, biometric capture device, etc.); para. [0033]); specifing a command for executing a predetermined process based on the voice information acquired (i.e. An embodiment may use a recognition device to capture an indication by a participant indicating which participant should be the presenter. For example, an embodiment may use a microphone to capture that a participant has said “John will present.” An embodiment may then identify that John has been identified as a new presenter; para. [0033]); receiving a grant request for an authority to execute the command specified; and granting the authority to a predetermined terminal device (i.e. if a second participant is identified as a new presenter, then an embodiment may automatically transfer the presentation device from the current presenter's information handling device to the new presenter's information handling device at 304. The transferring of the presentation device may include transferring all display and control capabilities to the new information handling device or may just include transferring control; para. [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Wang to include the feature of Waltermann. One would have been motivated to make this modification because provides a method of identifying a participant as a presenter and automatically transferring the presentation device to the information handling device associated with the identified participant, therefore, the meeting will proceed smoothly.

10.	Claims 4, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Patent Application Pub. No. US 20120203844 A1) in view of Waltermann (U.S. Patent Application Pub. No. US 20160094355 A1) in view of Aaron (U.S. Patent Application Pub. No. US 20160165184 A1).

Claim 4: Wang and Waltermann teach the information processing system according to claim 1. Wang does not explicitly teach wherein the authority receiver receives the grant request, based on an operation input by the participant on an operation screen displayed on the terminal device of the participant.
However, Aaron teaches wherein the authority receiver receives the grant request, based on an operation input by the participant on an operation screen displayed on the terminal device of the participant (i.e. fig. 14, the request may be in the form of a request to switch roles that are defined to be associated with particular communication modes for the communication event. For example, the participant user having an attendee participant role may receive the data for the communication event using a unidirectional distribution scheme may request to switch to a presenter participant role to receive and send data for the communication event using a bidirectional distribution scheme. The video conference system may send a request to a user with a moderator role to approve the request for the participant user. After the moderator user approves the request to switch roles, a distribution scheme for the communication mode defined by the approved role may be selected; para. [0099, 0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Wang and Waltermann to include the feature of Aaron. One would have been motivated to make this modification because provides an improved approach to the provision of video conference services that allows for more interactions between users viewing, listening, and speaking during the video conference.

Claim 6: Wang and Waltermann teach the information processing system according to claim 1. Wang does not explicitly teach a notification processor that notifies each of the terminal devices registered in the storage of information indicating the terminal device to49Attorney Docket No.: US82204 which the authority is currently granted.
However, Aaron teaches a notification processor that notifies each of the terminal devices registered in the storage of information indicating the terminal device to49Attorney Docket No.: US82204 which the authority is currently granted (i.e. figs. 14-16, presenter indicator on each terminal in the conference; para. [0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Wang and Waltermann to include the feature of Aaron. One would have been motivated to make this modification because provides an improved approach to the provision of video conference services that allows for more interactions between users viewing, listening, and speaking during the video conference.

Claim 8: Wang and Waltermann teach the information processing system according to claim 7. Wang does not explicitly teach selecting the grant request from the participant.
However, Aaron teaches wherein a plurality of the terminal devices associated with the location information each display an operation screen for selecting the grant request from the participant (i.e. fig. 14, the request may be in the form of a request to switch roles that are defined to be associated with particular communication modes for the communication event. For example, the participant user having an attendee participant role may receive the data for the communication event using a unidirectional distribution scheme may request to switch to a presenter participant role to receive and send data for the communication event using a bidirectional distribution scheme. The video conference system may send a request to a user with a moderator role to approve the request for the participant user. After the moderator user approves the request to switch roles, a distribution scheme for the communication mode defined by the approved role may be selected; para. [0099, 0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Wang and Waltermann to include the feature of Aaron. One would have been motivated to make this modification because provides an improved approach to the provision of video conference services that allows for more interactions between users viewing, listening, and speaking during the video conference.

Claim 9: Wang, Waltermann, and Aaron teach the information processing system according to claim 8. Wang further teaches wherein the plurality of terminal devices associated with the location information each display, on the operation screen, information indicating the terminal device to which the authority is currently granted (i.e. the user is able to select a given presentation slide and/or function/operation associated with a slide and have the wireless device 126 transmit this information to the display device 124. The wireless device 126 can also send information to the user device 102 that is displayed to the user via the interface 138. For example, the wireless device 126 can notify the user via the presentation interface 138 that he/she now has control of the presentation; para. [0032]).
However, Aaron further teaches wherein the plurality of terminal devices associated with the location information each display, on the operation screen, information indicating the terminal device to which the authority is currently granted (i.e. fig. 14, the request may be in the form of a request to switch roles that are defined to be associated with particular communication modes for the communication event. For example, the participant user having an attendee participant role may receive the data for the communication event using a unidirectional distribution scheme may request to switch to a presenter participant role to receive and send data for the communication event using a bidirectional distribution scheme. The video conference system may send a request to a user with a moderator role to approve the request for the participant user. After the moderator user approves the request to switch roles, a distribution scheme for the communication mode defined by the approved role may be selected; para. [0099, 0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Wang and Waltermann to include the feature of Aaron. One would have been motivated to make this modification because provides an improved approach to the provision of video conference services that allows for more interactions between users viewing, listening, and speaking during the video conference.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Miki (Pub. No. US 20150153996 A1), a Presenter button 1207 is for switching presenters. For example, a user of a participant's terminal can request an operation as a presenter's terminal from the conference server device 101 by pressing the Presenter button 1207 of a participant's terminal. The conference server device 101 performs management to mediate requests from a plurality of conference client devices 102 and determine a single presenter's terminal in the conference system 100.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Thursday - 8:00 am - 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN H TRAN/Primary Examiner, Art Unit 2173